Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 21, 2016

The Court of Appeals hereby passes the following order:

A16A1321. JASON DAVID COOPER v. THE STATE.

      In September 2000, Jason David Cooper pled guilty to three counts of child
molestation. He subsequently filed a motion for out-of-time appeal, which the trial
court denied. Cooper appealed the ruling, and this Court affirmed in an unpublished
opinion. See Cooper v. State, Case Number A08A0313, decided May 12, 2008.
Thereafter, Cooper filed a second motion for out-of-time appeal. The trial court
denied the motion, and Cooper filed this direct appeal.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Richards v. State, 275 Ga. 190, 191 (563 SE2d 856)
(2002) (punctuation omitted). Because Cooper has already had a direct appeal, he is
not entitled to another out-of-time appeal. See Richards v. State, 275 Ga 190 (563
SE2d 856) (2002). Moreover, “[i]t is well established that any issue that was raised
and resolved in an earlier appeal is the law of the case and is binding on this Court,
and that the law of the case doctrine is not confined to civil cases, but applies also to
rulings made by appellate courts in criminal cases.” Ross v. State, 310 Ga. App. 326,
327 (713 SE2d 438) (2011) (citation and punctuation omitted). For these reasons,
this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/21/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.